               Case 2:18-cr-00132-RAJ Document 839 Filed 09/21/20 Page 1 of 2


1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT FOR THE
7                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                                     No. CR18-132-RAJ
10
                                 Plaintiff,
11
                           v.
12
                                                                     ORDER EXTENDING DEADLINES
13     MICHAEL SCOTT MORGAN, JR.,
                                                                     AND HEARING GOVERNING THIRD-
14                                                                   PARTY PETITION
                                Defendant,
15
       and,
16
       KIMBERLY GUADALUPE,
17
18                       Third-Party Petitioner.

19
20
21
              THIS MATTER comes before the Court on the stipulated motion of the Third-party
22
     Petitioner Kimberly Guadalupe and of the United States (the “Parties”) to extend the
23
     discovery deadline governing Petitioner Guadalupe’s petition to preliminarily forfeited
24
     property. Dkt. 716, 719, 738, and 764.
25
              The Court, having reviewed the stipulated motion, as well as the other papers and
26
     pleadings filed in this matter, hereby FINDS that extension of the discovery deadline is
27
     appropriate.
28
29
      Order Extending Deadlines Governing Third-Party Petition - 1        THE LAW OFFICES OF SMITH AND WHITE
      United States v. Morgan, Jr., et al., CR18-132-RAJ                          Derek M. Smith & James J. White
                                                                          717 Tacoma Ave. S Suite C Tacoma, WA 98402
                                                                           T. 253-229-1591 or derek@smithandwhite.com
                                                                                     www.smithandwhite.com
              Case 2:18-cr-00132-RAJ Document 839 Filed 09/21/20 Page 2 of 2


1           NOW, THEREFORE, THE COURT ORDERS:
2           1.      The Parties may continue to engage in discovery related to the identified
3 petition. The discovery period closes November 7, 2020;
4           2.      Thereafter, the Parties shall file any dispositive motions no later than
5 December 4, 2020; and
6           3.      If necessary, an evidentiary hearing will be held on the identified petition on
7 March 19, 2021, at 9:00 a.m., in Courtroom 13106.
8
9           DATED this 21st day of September, 2020.
10
11                                                             A
12                                                             The Honorable Richard A. Jones
13                                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     Order Extending Deadlines Governing Third-Party Petition - 2       THE LAW OFFICES OF SMITH AND WHITE
     United States v. Morgan, Jr., et al., CR18-132-RAJ                         Derek M. Smith & James J. White
                                                                        717 Tacoma Ave. S Suite C Tacoma, WA 98402
                                                                         T. 253-229-1591 or derek@smithandwhite.com
                                                                                   www.smithandwhite.com
